ITEMID: 001-109052
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF OPRIS AND OTHERS v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: Egbert Myjer;Luis López Guerra;Mihai Poalelungi
TEXT: 4. The details as to the subject matter of the cases, reference dates for the start and end of the proceedings and the length of the proceedings are set out in the table appended hereto.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
